SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1229
KA 15-00902
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PATRICK J. ELLIOTT, DEFENDANT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT.

LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO,
ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Lewis County Court (Daniel R. King,
J.), rendered November 8, 2013. The judgment convicted defendant,
upon a jury verdict, of rape in the second degree and endangering the
welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
after a jury trial of rape in the second degree (Penal Law § 130.30
[1]) and endangering the welfare of a child (§ 260.10 [1]). Contrary
to his sole contention on appeal, viewing the evidence in light of the
elements of the crimes as charged to the jury (see People v Danielson,
9 NY3d 342, 349), we conclude that the verdict is not against the
weight of the evidence (see generally People v Bleakley, 69 NY2d 490,
495). The 14-year-old victim testified that defendant had sex with
her, and the forensic evidence, although inconclusive, was not
inconsistent with her testimony.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court